                           Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 1 of 16



                     1   Laura Sixkiller, SBN 022014
                         laura.sixkiller@dlapiper.com
                     2   Kate Benveniste, SBN 027284
                         kate.benveniste@dlapiper.com
                     3   DLA PIPER LLP (US)
                         2525 East Camelback Road, Suite 1000
                     4   Phoenix, Arizona 85016
                         Telephone: (480) 606-5100
                     5   Facsimile: (480) 606-5101
                         dlaphx@dlapiper.com
                     6
                         Attorneys for Defendant
                     7   MUFG Americas Holdings Corporation
                         d/b/a MUFG Union Bank, NA
                     8
                                             IN THE UNITED STATES DISTRICT COURT
                     9
                                                           DISTRICT OF ARIZONA
                    10
                    11   Jennifer Loomis,                               Case No. CV-18-02575-PHX-JAT

                    12                        Plaintiff,
                                v.                                      ANSWER TO COMPLAINT
                    13
                    14   MUFG Americas Holdings Corporation
                         d/b/a MUFG Union Bank, NA,
                    15                        Defendant.
                    16
                    17          Defendant MUFG Americas Holdings Corporation d/b/a MUFG Union Bank, N.A.
                    18   (“Union Bank”) answers the Complaint and Demand for Jury Trial, dated August 14,
                    19   2018 (Doc. 1) (the “Complaint”), filed by Plaintiff Jennifer Loomis, through her attorneys,
                    20   as follows.   Unless specifically admitted below, Union Bank denies each and every
                    21   allegation in the Complaint.
                    22                              JURISDICTION AND VENUE

                    23          1.     Jurisdiction of the court arises under 28 U.S.C. § 1331.
                    24          ANSWER: Union Bank admits the allegations in Paragraph 1 of the Complaint.
                    25          2.     Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part
                    26   of the events or omissions giving rise to the claim occurred in this District.
                    27
                    28
DLA P IPER LLP (US)
      P H OEN I X
                           Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 2 of 16



                     1          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                     2   belief about the truth of the allegations in Paragraph 2 of the Complaint, and on this basis
                     3   denies them.
                     4          3.      Defendant transacts business in the State of Arizona; therefore, personal
                     5   jurisdiction is established.
                     6          ANSWER: Union Bank denies the allegations in Paragraph 3 of the Complaint.
                     7                                         PARTIES
                     8          4.      Plaintiff is a natural person residing in Chandler, AZ.
                     9          ANSWER: Union Bank admits that Plaintiff is a natural person. Union Bank
                    10   otherwise lacks knowledge or information sufficient to form a belief about the truth of the
                    11   allegations in Paragraph 4 of the Complaint, and on this basis denies them.
                    12          5.      Plaintiff is a (“consumer”) as defined by the FCRA, 15 U.S.C. § 1681a(c).
                    13          ANSWER: Union Bank understands that 15 U.S.C. § 1681a(c) defines a
                    14   “consumer” as an “individual, and on this basis admits the allegations of paragraph 5 of
                    15   the Complaint.
                    16          6.      Defendant MUFG is a (“furnisher”) under 15 U.S.C. § 1681a(r)(5) with its
                    17   principal place of business located at 1251 Avenue of the Americas, New York, NY
                    18   10020-1104. Defendant may be served at Registered Agent Solutions, Inc. at 1220 S.
                    19   Street, Suite 150, Sacramento, CA 95811.
                    20          ANSWER: Union Bank admits that its principal place of business is located at
                    21   1251 Avenue of the Americas, New York, NY 10020-1104, and that its statutory agent is
                    22   Registered Agent Solutions, Inc.       Union Bank denies the remaining allegations in
                    23   Paragraph 6 of the Complaint.
                    24          7.      Defendant acted through its agents, employees, officers, members, directors,
                    25   heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and
                    26   insurers.
                    27          ANSWER: Union Bank denies the allegations in Paragraph 7 of the Complaint.
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                      -2-
                           Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 3 of 16



                     1                              FACTUAL ALLEGATIONS
                     2          8.      On or about June 28, 1986, Plaintiff married Jeffrey Loomis.
                     3          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                     4   belief about the truth of the allegations in Paragraph 8 of the Complaint, and on this basis
                     5   denies them.
                     6          9.      On or about March 31, 2000, Plaintiff and Jeffrey Loomis purchased sixty
                     7   acres of land in Napa, California and built a 5,000 sq. ft residence and wine vineyards
                     8   located at 65 Longhorn Ridge Rd, Napa, CA 94558.
                     9          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    10   belief about the truth of the allegations in Paragraph 9 of the Complaint, and on this basis
                    11   denies them.
                    12          10.     On or about October 12, 2004, Plaintiff and Jeffrey Loomis refinanced that
                    13   property and obtained a loan for $1,100,000 from Defendant MUFG.
                    14          ANSWER: Answering Paragraph 10 of the Complaint, Union Bank admits that it
                    15   made a loan to Jennifer L. Loomis and Jeffrey D. Loomis in the original principal amount
                    16   of $1,100,000, but denies that the loan was made on October 12, 2004.
                    17          11.     In or around September 2013, Plaintiff permanently moved out of the Napa
                    18   property.
                    19          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    20   belief about the truth of the allegations in Paragraph 11 of the Complaint, and on this basis
                    21   denies them.
                    22          12.     On or about November 22, 2013, Jeffrey Loomis filed for divorce.
                    23          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    24   belief about the truth of the allegations in Paragraph 12 of the Complaint, and on this basis
                    25   denies them.
                    26          13.     On or about September 22, 2014, prior to a final divorce, Jeffrey Loomis
                    27   filed for Chapter 11 Bankruptcy (it was later converted to a Chapter 7).
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                     -3-
                           Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 4 of 16



                     1          ANSWER: On information and belief, Union Bank admits the allegations in
                     2   Paragraph 13 of the Complaint.
                     3          14.     Jeffrey Loomis’s Bankruptcy filing occurred one day before the family court
                     4   was scheduled to mandate a sale of the Napa property to pay for over $200,000 in unpaid
                     5   court-ordered spousal support to Plaintiff. The Bankruptcy filing prevented the court
                     6   ordered sale of the property.
                     7          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                     8   belief about the truth of the allegations in Paragraph 14 of the Complaint, and on this basis
                     9   denies them.
                    10          15.     On or about December 16, 2015, Plaintiff and Jeffrey Loomis received a
                    11   final judgment of marriage dissolution.      The judgment stated in part that “The real
                    12   property located at 65 Longhorn Ridge Road, Napa, California is confirmed to Husband
                    13   as his sole and separate property, including any encumbrances thereon. Husband shall
                    14   indemnify and hold Wife harmless from any and all encumbrances, liens, abstracts of
                    15   judgment, and debts of whatever kind, on said property.” Plaintiff signed a quitclaim
                    16   deed of the property to Mr. Loomis on January 6, 2016.
                    17          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    18   belief about the truth of the allegations in Paragraph 15 of the Complaint, and on this basis
                    19   denies them.
                    20          16.     Upon information and belief, the quitclaim deed was required by MUFG in
                    21   order for Jeffrey Loomis to obtain a loan modification by himself. Plaintiff understood
                    22   that signing the quitclaim deed was consistent with the divorce decree since the property
                    23   was now Jeffrey Loomis’s “sole and separate property.”
                    24          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    25   belief about the truth of the allegations in Paragraph 16 of the Complaint, and on this basis
                    26   denies them.
                    27
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                     -4-
                           Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 5 of 16



                     1          17.    On or about May 4, 2016, Jeffrey Loomis’s Chapter 7 Bankruptcy was
                     2   discharged.
                     3          ANSWER: Union Bank denies the allegations in Paragraph 17 of the Complaint,
                     4   and, on information and belief, states that Mr. Loomis’s discharge was an error that was
                     5   vacated by the United States Bankruptcy Court for the Northern District of California on
                     6   or around May 17, 2016.
                     7          18.    Due solely to Jeffrey Loomis’s default of payments on the house only he
                     8   legally owned (per the divorce decree and quitclaim deed), MUFG began reporting 180-
                     9   day late payments to Plaintiff’s Experian, Equifax, and TransUnion credit reports in or
                    10   around May 2016.
                    11          ANSWER: Union Bank denies the allegations in Paragraph 18 of the Complaint,
                    12   and avers that it reported accurate information to credit reporting agencies.
                    13          19.    In or around 2016, Jeffery Loomis signed a loan modification, changing the
                    14   terms of his obligations to Defendant on the mortgage. Plaintiff was not aware of the
                    15   modification, was not asked to sign the modification and did not provide any personal
                    16   financial information to Defendant for the modified loan terms.
                    17          ANSWER: Union Bank admits that it entered into a Loan Modification
                    18   Agreement with Jeffrey D. Loomis in March 2017. Union Bank denies the remaining
                    19   allegations in Paragraph 19 of the Complaint.
                    20          20.    Upon information and belief, sometime after the modification was signed,
                    21   Experian, Equifax, and TransUnion all listed derogatory payment history for the MUFG
                    22   account, showing ten months of rolling 180-day late from May 2016 through March 2017
                    23   on Plaintiff’s credit reports, although Plaintiff did not legally own the property and had
                    24   not participated in the loan modification activities, nor had she signed any of the loan
                    25   paperwork. The modified loan is solely in the name of Jeffrey Loomis.
                    26          ANSWER: Union Bank admits that it entered into a Loan Modification
                    27   Agreement with Jeffrey D. Loomis in March 2017.              Union Bank otherwise lacks
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                      -5-
                           Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 6 of 16



                     1   knowledge or information sufficient to admit or deny the allegations of Paragraph 20 of
                     2   the Complaint.
                     3          21.     Defendant did not force the sale of the home consistent with the due on sale
                     4   clause in the mortgage upon Plaintiffs transfer of the property to Mr. Loomis.
                     5          ANSWER: Union Bank denies that it was under an obligation to force a sale of
                     6   the home, and therefore denies the allegations in Paragraph 21 of the Complaint.
                     7          22.     Instead, Defendant accepted the quitclaim deed removing Plaintiff from
                     8   title, and then entered into a modified agreement with Mr. Loomis whose discharged
                     9   bankruptcy eliminated his personal obligations on the mortgage.
                    10          ANSWER: Union Bank admits that it entered into a Loan Modification
                    11   Agreement with Jeffrey D. Loomis in March 2017. Union Bank denies the remaining
                    12   allegations in Paragraph 22 of the Complaint.
                    13          23.     In or around July 2016, Plaintiff moved to Arizona. Due to the negative
                    14   credit reporting from MUFG, Plaintiff could not qualify for an apartment and her brother
                    15   was required to cosign for her so she could qualify for a place to live.
                    16          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    17   belief about the truth of the allegations in Paragraph 23 of the Complaint, and on this basis
                    18   denies them.
                    19          24.     In or around July 2017, Plaintiff applied for a secured credit card and was
                    20   denied due to the negative reporting by MUFG.
                    21          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    22   belief about the truth of the allegations in Paragraph 24 of the Complaint, and on this basis
                    23   denies them.
                    24          25.     On or about February 22, 2018, Plaintiff sent dispute letters to all three
                    25   national credit reporting agencies (Equifax, Experian, and Transunion) and MUFG stating
                    26   that after her divorce she no longer legally owned the property, her name was not on the
                    27   modified loan, and that she had never been in default.
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                      -6-
                           Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 7 of 16



                     1          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                     2   belief about the truth of the allegations in Paragraph 25 of the Complaint, and on this basis
                     3   denies them.
                     4          26.     Upon information and belief, Equifax, Experian, and Transunion forwarded
                     5   Plaintiff’s dispute to MUFG, as required under 15 U.S.C. § 16810)(2).
                     6          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                     7   belief about the truth of the allegations in Paragraph 26 of the Complaint, and on this basis
                     8   denies them.
                     9          27.     In or around March 2018, Plaintiff had car trouble and needed a new car.
                    10   She was denied a car loan by at least six dealerships due to the negative reporting by
                    11   MUFG, before she was able to get approved for a used car, and that was only after she
                    12   paid 42% of the price as a down-payment.
                    13          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    14   belief about the truth of the allegations in Paragraph 27 of the Complaint, and on this basis
                    15   denies them.
                    16          28.     On or about March 29, 2018, Equifax sent Plaintiff a letter informing her
                    17   that following its reinvestigation, Equifax would continue to report the MUFG tradeline as
                    18   a modified loan with ten months of late payments and balance owing of over $1,000,000.
                    19          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    20   belief about the truth of the allegations in Paragraph 28 of the Complaint, and on this basis
                    21   denies them.
                    22          29.     On or about March 29, 2018, TransUnion sent Plaintiff a letter informing
                    23   her that following its reinvestigation, TransUnion would continue to report the MUFG
                    24   tradeline as a modified loan with ten months of late payments and balance owing of over
                    25   $1,000,000.
                    26          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    27   belief about the truth of the allegations in Paragraph 29 of the Complaint, and on this basis
                    28   denies them.
DLA P IPER LLP (US)
      P H OEN I X
                                                                     -7-
                           Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 8 of 16



                     1          30.     On or about April 13, 2018, MUFG sent Plaintiff a letter informing her that
                     2   following its reinvestigation, MUFG would continue to report the MUFG tradeline to her
                     3   credit reports as a modified loan with ten months of late payments and balance owing of
                     4   over $1,000,000.
                     5          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                     6   belief about the truth of the allegations in Paragraph 30 of the Complaint, and on this basis
                     7   denies them.
                     8          31.     On or about May 4, 2018, Plaintiff again sent dispute letters to all three
                     9   national credit reporting agencies (Equifax, Experian, and Transunion) and Defendant
                    10   MUFG providing more details about the inaccuracies being reported and requesting their
                    11   removal from her reports.
                    12          ANSWER: Union Bank admits that in May 2018, Plaintiff contacted Union Bank
                    13   asserting that certain information reported by Union Bank was inaccurate. Union Bank
                    14   otherwise lacks knowledge or information sufficient to form a belief about the truth of the
                    15   allegations in Paragraph 31 of the Complaint, and on this basis denies them.
                    16          32.     Upon information and belief, Equifax, Experian, and Transunion forwarded
                    17   Plaintiff’s dispute to MUFG, as required under 15 U.S.C. § 1681i(a)(2).
                    18          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    19   belief about the truth of the allegations in Paragraph 32 of the Complaint, and on this basis
                    20   denies them.
                    21          33.     On or about May 24 and June 14, 2018, Equifax sent Plaintiff two letters
                    22   informing her that following its reinvestigation, Equifax would not change its reporting.
                    23          ANSWER: Union Bank lacks knowledge or information sufficient to form a
                    24   belief about the truth of the allegations in Paragraph 33 of the Complaint, and on this basis
                    25   denies them.
                    26          34.     On or about June 14, 2018, Experian sent Plaintiff a letter informing her that
                    27   following its reinvestigation, Experian would not change its reporting.
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                      -8-
                           Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 9 of 16



                     1            ANSWER: Union Bank lacks knowledge or information sufficient to form a
                     2   belief about the truth of the allegations in Paragraph 34 of the Complaint, and on this basis
                     3   denies them.
                     4            35.   On or about June 14, 2018, TransUnion sent Plaintiff a letter informing her
                     5   that following its reinvestigation, TransUnion would not change its reporting.
                     6            ANSWER: Union Bank lacks knowledge or information sufficient to form a
                     7   belief about the truth of the allegations in Paragraph 35 of the Complaint, and on this basis
                     8   denies them.
                     9            36.   MFUG’s reporting of the above information is patently inaccurate because
                    10   MUFG voluntarily opted to modify its loan for Jeffrey Loomis’s property without any
                    11   involvement or signatures by Plaintiff; thus MFUG waived its right to claim Plaintiff
                    12   defaulted on and modified the loan when MFUG is well aware that Plaintiff had no part in
                    13   seeking that loan, no longer had title to the property, and that Jeffrey Loomis was solely
                    14   responsible for the remaining $1,000,000 balance under the marriage dissolution
                    15   judgment.
                    16            ANSWER: Union Bank denies the allegations in Paragraph 36 of the Complaint.
                    17            37.   As a result of Defendant’s conduct, Plaintiff has sustained actual damages
                    18   including but not limited to, embarrassment, anguish, and emotional and mental pain.
                    19            ANSWER: Union Bank denies the allegations in Paragraph 37 of the Complaint.
                    20            38.   The inaccurate reporting by Defendant has caused Plaintiff’s credit file to be
                    21   severely damaged.
                    22            ANSWER: Union Bank denies the allegations in Paragraph 38 of the Complaint.
                    23            39.   Plaintiff has suffered damages because Plaintiff cannot obtain credit which
                    24   she needs, is unable to lease an apartment, and is unable to purchase a car at reasonable
                    25   rates.
                    26            ANSWER: Union Bank denies the allegations in Paragraph 39 of the Complaint.
                    27
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                      -9-
                          Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 10 of 16



                     1                                            COUNT I
                     2                       Violations of the FCRA, 15 U.S.C. § 1681 et. seq.
                     3          40.    Plaintiff incorporates the foregoing paragraphs as though the same were set

                     4   forth at length herein.

                     5          ANSWER: Answering the allegations in Paragraph 40 of the Complaint, Union

                     6   Bank incorporates its responses to Paragraphs 1 through 39 as if restated herein.

                     7          41.    The FCRA requires a furnisher such as MUFG, either after receiving notice

                     8   directly from the consumer or from a credit reporting agency that a consumer disputes

                     9   information that is being reported by that furnisher, to conduct an investigation with

                    10   respect to the disputed information. The investigation involves (a) reviewing all relevant

                    11   information, (b) reporting the results of the investigation to the credit reporting agency,

                    12   and (c) if the investigation reveals that the information is incomplete or inaccurate,

                    13   reporting those results to all other credit reporting agencies to which the furnisher has

                    14   provided the inaccurate information.

                    15          ANSWER: Union Bank denies the allegations in Paragraph 41 of the Complaint.

                    16          42.    Defendant MUFG failed to conduct a reasonable investigation following

                    17   receipt of no less than six indirect disputes under 15 U.S.C. § 1681s-2(b) and two direct

                    18   disputes under 15 U.S.C. § 1681s-2(a).

                    19          ANSWER: Union Bank denies the allegations in Paragraph 42 of the Complaint.

                    20          43.    Defendant MUFG has willfully provided inaccurate information to Equifax,

                    21   Experian, and Transunion.

                    22          ANSWER: Union Bank denies the allegations in Paragraph 43 of the Complaint.

                    23          44.    Defendant’s derogatory reporting of the MTJFG modified loan to Plaintiff’s

                    24   credit reports is patently inaccurate.

                    25          ANSWER: Union Bank denies the allegations in Paragraph 44 of the Complaint.

                    26          45.    Defendant’s conduct was a direct and proximate cause, as well as a

                    27   substantial factor, in causing serious injuries, damages and harm to Plaintiff that are

                    28   outlined more fully above, and as a result, Defendant is liable to compensate Plaintiff for
DLA P IPER LLP (US)
      P H OEN I X
                                                                      -10-
                          Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 11 of 16



                     1   the full amount of statutory, actual and punitive damages, along with attorneys’ fees and
                     2   costs, as well as other such relief, permitted by 15 U.S.C. § 1681n.
                     3          ANSWER: Union Bank denies the allegations in Paragraph 45 of the Complaint.
                     4          46.     As a result of the above-described violations Plaintiff has sustained damages
                     5   including loss of the opportunities to obtain credit or better credit conditions, emotional
                     6   distress, and mental and physical pain.
                     7          ANSWER: Union Bank denies the allegations in Paragraph 46 of the Complaint.
                     8          47.     Defendant’s violation of the FCRA was willful and therefore Plaintiff is
                     9   entitled to seek statutory and punitive damages.
                    10          ANSWER: Union Bank denies the allegations in Paragraph 47 of the Complaint.
                    11                                         JURY DEMAND
                    12          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by
                    13   jury of all issues triable by jury.
                    14          ANSWER: This Paragraph of the Complaint consists of Plaintiff’s Jury Demand.
                    15   To the extent a response is required, Union Bank denies that Plaintiff is entitled to a trial
                    16   by jury on any issues.
                    17                                  PRAYER FOR RELIEF
                    18          WHEREFORE, Plaintiff Jennifer Loomis respectfully requests judgment be
                    19   entered against Defendant for the following:
                    20                  A.     Declaratory judgment that Defendant MUFG violated the FCRA;
                    21                  B.     Actual damages pursuant to 15 U.S.C. § 168 ln(a);
                    22                  C.     Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1)(A);
                    23                  D.     Punitive damages pursuant to 15 U.S.C. § 168 ln(a)(2);
                    24                  E.     Costs and reasonable attorney’s fees pursuant to 15 U.S.C.
                    25                         §§1681n(c) and 1681o(b);
                    26                  F.     Awarding Plaintiff any pre-judgment and post judgment interest as
                    27                         may be allowed under the law; and
                    28                  G.     Any other relief that this Court deems appropriate.
DLA P IPER LLP (US)
      P H OEN I X
                                                                     -11-
                          Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 12 of 16



                     1          ANSWER: The remainder of the Complaint consists of Plaintiff’s prayer for
                     2   relief. To the extent a response is required, Union Bank denies that Plaintiff is entitled to
                     3   any of the relief requested.
                     4                                  AFFIRMATIVE DEFENSES
                     5          Without prejudice to the denials of the allegations in the Complaint, Union Bank,
                     6   without waiving Plaintiff’s obligation to prove each and every element of its claims,
                     7   states affirmative defenses as follows:
                     8           FIRST AFFIRMATIVE DEFENSE (FAILURE TO STATE CLAIM)
                     9          The Complaint fails to state a claim upon which relief may be granted.
                    10                   SECOND AFFIRMATIVE DEFENSE (IMMUNITY)
                    11          All claims against Union Bank are barred by the qualified immunity of 15 U.S.C.
                    12   § 1681h(e).
                    13                 THIRD AFFIRMATIVE DEFENSE (TRUTH/ACCURACY)
                    14          All claims against Union Bank are barred because all information Union Bank
                    15   communicated to any third person regarding Plaintiff was true.
                    16                   FOURTH AFFIRMATIVE DEFENSE (CAUSATION)
                    17          Any alleged damages suffered by Plaintiff were the direct and proximate result of
                    18   Plaintiff’s own acts or omissions, or the direct and proximate result of acts or omissions
                    19   of third persons over whom Union Bank had no responsibility or control, including
                    20   without limitation credit reporting agencies.
                    21                             FIFTH AFFIRMATIVE DEFENSE
                    22                    (LACK OF DAMAGES/FAILURE TO MITIGATE)
                    23          Plaintiff has suffered no damages or failed to mitigate her damages.
                    24                      SIXTH AFFIRMATIVE DEFENSE (LACHES)
                    25          The claim for relief set forth in the Complaint is barred by the doctrine of laches.
                    26
                    27
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                     -12-
                          Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 13 of 16



                     1                         SEVENTH AFFIRMATIVE DEFENSE
                                            (CONTRIBUTORY/COMPARATIVE FAULT)
                     2
                     3          Any damages sustained by Plaintiff were, at least in part, caused by the actions of
                     4   Plaintiff herself, and resulted from Plaintiff’s own negligence, which equaled or
                     5   exceeded any negligence or wrongdoing by Union Bank.
                     6                    EIGHTH AFFIRMATIVE DEFENSE (ESTOPPEL)
                     7          Any damages which Plaintiff may have suffered were the result of the conduct of
                     8   Plaintiff. Plaintiff is therefore estopped and barred from recovery of any damages.
                     9          NINTH AFFIRMATIVE DEFENSE (STATUTE OF LIMITATIONS)
                    10          The Complaint is barred, in whole or in part, by the applicable statute of
                    11   limitations, including without limitation 15 U.S.C. § 1681p.
                    12               TENTH AFFIRMATIVE DEFENSE (INDEPENDENT CAUSE)
                    13          If Plaintiff sustained any of the injuries alleged in the Complaint, there was an
                    14   independent, superseding cause and/or causes leading to such alleged injuries and, as
                    15   such, any action on the part of Union Bank was not a proximate cause of the alleged
                    16   injuries.
                    17                   ELEVENTH AFFIRMATIVE DEFENSE (WAIVER)
                    18          Plaintiff’s claim is barred, in whole or in part, by the doctrine of waiver.
                    19                 TWELTH AFFIRMATIVE DEFENSE (COMPLIANCE)
                    20          Union Bank complied with all applicable provisions of the Fair Credit Reporting
                    21   Act, 15 U.S.C. § 1681 et seq. (“FCRA”).
                    22                THIRTEENTH AFFIRMATIVE DEFENSE (STANDING)
                    23          Plaintiff lacks standing to sue under Article III of the United States Constitution.
                    24      FOURTEENTH AFFIRMATIVE DEFENSE (PERSONAL JURISDICTION)
                    25          Union Bank is not subject to general jurisdiction or specific jurisdiction in
                    26   Arizona.
                    27
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                      -13-
                          Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 14 of 16



                     1           FIFTEENTH AFFIRMATIVE DEFENSE (LACK OF WILLFULNESS)
                     2           To the extent Plaintiff claims Union Bank willfully violated the FCRA, which
                     3   Union Bank denies, any violation was not willful because Union Bank’s interpretation of
                     4   the FCRA was not objectively unreasonable. See Safeco Ins. Co. of Am. v. Burr, 551
                     5   U.S. 47, 70 (2007).
                     6            SIXTEENTH AFFIRMATIVE DEFENSE (PRIVATE LITIGANT)
                     7           Plaintiff’s claims are barred in whole or in part because a private litigant is not
                     8   entitled to declaratory relief, as Plaintiff seeks here.
                     9       SEVENTEENTH AFFIRMATIVE DEFENSE (EQUITABLE DEFENSES)
                    10           Union Bank affirmatively raises and reserves all applicable equitable defenses,
                    11   including, but not limited to, unclean hands.
                    12                      RIGHT TO ASSERT ADDITIONAL DEFENSES
                    13           Union Bank reserves the right to assert additional affirmative defenses at such
                    14   time and to such extent as warranted by discovery and the factual developments in this
                    15   case.
                    16                                     PRAYER FOR RELIEF
                    17           WHEREFORE, having stated its Answer and Affirmative Defenses, Defendant
                    18   Union Bank respectfully requests that the Court:
                    19           (1)    Dismiss the Complaint in its entirety with prejudice;
                    20           (2)    Award Union Bank its reasonable attorneys’ fees and costs incurred to
                    21   defend the claims in this action as permitted by law or equity; and
                    22           (3)    Award Union Bank such other and further relief as the Court deems just
                    23   and proper.
                    24
                    25
                    26
                    27
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                       -14-
                          Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 15 of 16



                     1
                     2   Dated: October 12, 2018.         DLA PIPER LLP (US)
                     3
                                                          By: s/ Kate Benveniste
                     4                                        LAURA SIXKILLER, Bar No. 022014
                                                              laura.sixkiller@dlapiper.com
                     5                                        Kate Benveniste, Bar No. 027284
                                                              kate.benveniste@dlapiper.com
                     6                                        DLA PIPER LLP (US)
                                                              2525 East Camelback Road, Suite 1000
                     7                                        Phoenix, Arizona 85016-4232
                                                              Telephone: (480) 606-5100
                     8                                        Facsimile: (480) 606-5101
                     9                                        Attorneys for Defendant
                                                              MUFG Americas Holdings Corporation
                    10                                        d/b/a MUFG Union Bank, NA
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                             -15-
                          Case 2:18-cv-02575-JAT Document 15 Filed 10/12/18 Page 16 of 16



                     1                               CERTIFICATE OF SERVICE
                     2
                     3         I hereby certify that on October 12, 2018, I electronically transmitted the attached

                     4   document to the Clerk’s office using the CM/ECF system for filing and transmittal of a

                     5   Notice of Electronic Filing to the following CM/ECF registrants:

                     6   David Chami, Esq.
                         Price Law Group, APC
                     7
                         8245 North 85th Way
                     8   Scottsdale, Arizona 85258
                         Telephone: (818) 600-5515
                     9   Facsimile: (866) 401-1457
                    10   david@pricelawgroup.com

                    11   Attorneys for Plaintiff Jennifer Loomis
                    12
                    13
                    14   By: s/ Stephanie Havell
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
DLA P IPER LLP (US)
      P H OEN I X
                                                                   -16-
